Citation Nr: 1002516	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  00-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a May 2002 decision, the Board denied the claim.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2002 order, the Court vacated and remanded the portion 
of the Board's May 2002 decision which denied service 
connection for PTSD.  

In September 2003 and May 2007, the Board remanded this 
appeal for further development.  In February 2008, the Board 
denied the claim for service connection for PTSD.  In August 
2008, the Board vacated the February 2008 decision as the 
Veteran submitted service personnel records in May 2008 that 
were not previously associated with the record and remanded 
the matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009). 

The Veteran has been diagnosed as having PTSD during VA 
medical treatment and several of the treatment records 
reference his military service.  The Veteran's claimed 
stressor occurred during service with the Technical Escort 
Unit of Edgewood Aresnal, Maryland.  The Veteran has stated 
that during one of his escort missions, a man (W.B.C.) fell 
off the train his unit was traveling on and was killed. 

That individual's death in June 1968 and the circumstances 
surrounding the death have been confirmed.  At issue was 
whether the Veteran was assigned to the same unit at the time 
of the incident.  Entries in the Veteran's personnel records 
show that he was transferred out of the unit in April 1968; 
however, entries in the service treatment records show that 
the Veteran was still at Edgewood Arsenal in June and July 
1968.  In a response to a request in the most recent Board 
remand, the U.S. Army and Joint Services Records Research 
Center (JSRRC) indicated that it could not confirm the 
Veteran's whereabouts at the time of the June 1968 incident.  
Based on a review of the total record, the Board finds that 
the Veteran was assigned to Edgewood Arsenal in June 1968.  
Thus, the claimed stressor is confirmed.  

To date, there is no medical opinion which relates the 
diagnosis of PTSD to the confirmed stressor.  The report of a 
September 2000 VA examination includes a diagnosis of PTSD 
and the Veteran's report of stressful events in service; 
however, the Veteran did not refer to the incident in which 
W.B.C. was killed.  The sufficiency of a stressor is a 
medical determination.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the August 2008 remand, the Board directed that the 
Veteran be afforded a VA examination.  That was not done.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when increased rating fails 
to ensure compliance.  Stegall v. West, 11, Vet. App.  268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify for 
the examiner that the death of W.B.C. is 
confirmed and the Veteran was assigned to 
the same unit as W.B.C. at the time of 
W.B.C.'s death.  The examiner must be 
instructed that only that event may be 
considered for the purpose of determining 
whether the Veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether the alleged stressor found to 
be established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and the in-service stressor found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claim 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


